       Case 21-03005-sgj Doc 47 Filed 07/29/21        Entered 07/29/21 17:10:15       Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed July 29, 2021
______________________________________________________________________



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

      In re                                           §
                                                      §
                                                                         Chapter 11
      HIGHLAND CAPITAL MANAGEMENT,                    §
      L.P.,                                           §
                                                                 Case No. 19-34054-sgj11
                                                      §
              Debtor.                                 §
                                                      §
      HIGHLAND CAPITAL MANAGEMENT,                    §
      L.P.,                                           §
                                                      §
              Plaintiff,                              §
                                                      §             Adv. No. 21-03005
      v.                                              §
                                                      §
      NEXPOINT ADVISORS, L.P.                         §
                                                      §
              Defendant.                              §

                     ORDER GRANTING DEFENDANT’S MOTION TO AMEND

              CAME ON FOR CONSIDERATION the Defendant’s Motion for Leave to Amend Answer

     (the “Motion”), filed by NexPoint Advisors, L.P. (the “Defendant”). Having considered the

     Motion and, in light of the lack of any opposition thereto appearing on the Court’s docket, and




     ORDER GRANTING DEFENDANT’S MOTION TO AMEND—Page 1
  Case 21-03005-sgj Doc 47 Filed 07/29/21          Entered 07/29/21 17:10:15    Page 2 of 2




finding that notice of the Motion was proper and sufficient under the circumstances, the Court

finds and concludes that the Motion should be granted.

         It is therefore ORDERED that the Motion is GRANTED and that the Defendant shall have

ten (10) days from the date of entry of this Order to file an amended answer.

                                 # # # END OF ORDER # # #




ORDER GRANTING DEFENDANT’S MOTION TO AMEND—Page 2
4853-0292-8369v.1 019717.00001
